On Application for Rehearing
PER CURIAM.
Both the relator and the respondent judge have applied for a rehearing. In the application of the judge, complaint is made with respect to our ruling that there was but one continuous act of contempt for which a maximum fine of $100 and 24 hours imprisonment could be imposed, it being his position that, since he had already adjudged relator guilty of contempt for interrupting him, the subsequent disrespect directed against him was a separate and distinct offense. He further says that the decision in State ex rel Parker v. Mouser, 208 La. 1093, 24 So.2d 151, relied on in the majority opinion, is distinguishable from the case at bar because a contempt penalty had not been previously imposed by the judge in the Parker case at the time the increased penalty was given.
If the ruling in the Parker case had been predicated upon the fact that the judge *580had not previously sentenced the relator for contempt at the time the increased penalty •was imposed for a repetition of the contemptuous 'conduct, the contention advanced by the judge might be substantial. But that is not the rationale of the decision. On the contrary, the ruling in that case is specifically based on a finding that the behaviour of relator did not evidence separate and distinct acts “rather they represented a continuing contemptuous and abusive attitude towards the court during a particular hearing. But one offense was thereby committed * * *
So, as pointed out in the original opinion, there was, in the case at bar, but one act of contempt of a continuing nature occurring on a single occasion. However, our ruling here is limited to the particular circumstances involved as, indeed, each-case must stand or fall in determining whether one or more separate acts of contempt have been committed. We repeat that the criterion is not whether there has been a previous sentence (except that a prior conviction is essential under the statute to the assessment of an increased penalty) but rather whether the subsequent contemptuous act is so interwoven with the previous conduct that it is inseparable therefrom.
We find no merit in either the application of, the respondent judge or that of relator. Consequently, the applications for a rehearing are denied.
HAM-ITER, J., dissents from the refusal to grant the application of the Respondent Judge.
HAWTHORNE, J., dissents, being of the opinion that the application of the respondent judge should be granted.
LE BLANC, J., takes no part.